COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-407-CV
 
 
IN
RE PANASONIC CORPORATION                                            RELATOR
OF NORTH AMERICA
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
We have considered the parties= agreed
motion to dismiss without prejudice.  It
is the court=s opinion that the motion should
be granted; therefore, we dismiss this original proceeding.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
PER CURIAM
 
PANEL:  MCCOY, DAUPHINOT, and
GARDNER, JJ.
DELIVERED:  April 6, 2010




     [1]See
Tex. R. App. P. 47.4, 52.8(d).